            Case 1:20-cv-05956-CM Document 6 Filed 08/03/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                             Plaintiff,                       1:20-CV-5956 (CM)
                    -against-
                                                              ORDER OF DISMISSAL
N.Y.P.D., et al.,                                             UNDER 28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated November 7, 2019, the Court barred Plaintiff from filing any new civil

action in this Court in forma pauperis (IFP) without first obtaining from the Court leave to file.

See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Because

Plaintiff continued to file scores of new frivolous civil actions after the bar order, the Court

imposed additional filing restrictions on her. See Frost v. NYPD, ECF 1:20-CV-0417, 5 (S.D.N.Y.

Feb. 14, 2020) (requiring Plaintiff to submit with any new complaint a motion for leave to file; a

copy of the February 14, 2020 order; the relevant fees or IFP application; and a statement, made

under penalty of perjury, stating that the claims are not frivolous or in bad faith, that the lawsuit

is not brought for any improper purpose, such as to harass or cause unnecessary delay, and that

the filing complies with this Court’s orders, the Federal Rules of Civil Procedure, and this

Court’s Local Rules).

        On July 29, 2020, Plaintiff filed this new complaint. With the exception of a copy of the

Court’s February 14, 2020 order, she has submitted the requisite documents. But after reviewing

Plaintiff’s motion for leave to file, accompanying letter, and proposed complaint, the Court

concludes that this action is not a departure from Plaintiff’s pattern of vexatious and

nonmeritorious filings. Plaintiff fails to assert any facts suggesting that she has a plausible claim

for relief. Because Plaintiff has failed to show good cause why she should be permitted to file
           Case 1:20-cv-05956-CM Document 6 Filed 08/03/20 Page 2 of 2



this new action, the Court denies her leave to file this action. The Court directs the Clerk of

Court to close this action.

       Plaintiff is warned that the continued submission of frivolous complaints may result in

the imposition of additional sanctions, including further restrictions on her filing any new civil

actions in this Court and monetary penalties.

                                         CONCLUSION

       Plaintiff has consented to receive electronic service of Court documents. (ECF 4.)

       The Court denies Plaintiff’s application to proceed IFP and her motion for leave to file

this new civil action. (ECF 1, 3.) The orders barring Plaintiff from filing any new civil action in

this Court without first seeking permission of the Court remain in effect. Plaintiff is warned that

the continued submission of frivolous complaints may result in the imposition of additional

sanctions, including further restrictions on her filing any new civil actions in this Court and

monetary penalties.

       The Clerk of Court is directed to close this action.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
